Citation Nr: 1024722	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  03-18 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a skin condition on the 
legs. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claims for service connection for a 
skin condition on the legs and PTSD.

This appeal was previously before the Board and the Board 
remanded the claim in March 2006 for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  

In February 2006, a Central Office hearing before the undersigned 
Veterans Law Judge was held in Washington, D.C.  A transcript of 
that hearing is of record.

The issue of entitlement to service connection for a skin 
condition on the legs is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The Veteran is shown to have a current diagnosis of PTSD that is 
linked to in-service stressors which have been corroborated by 
credible evidence.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In light of the favorable determination with respect to the issue 
of entitlement to service connection for PTSD no further 
discussion of VCAA compliance is needed.

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).


Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

After a review of the evidence of record, the Board has 
determined that the Veteran is entitled to service connection for 
PTSD. The Veteran has a current diagnosis of PTSD, some of his 
stressors are corroborated by credible supporting evidence, and 
the record contains medical evidence of a link between his PTSD 
and the claimed in-service stressors.

The claims file reflects that at least one of the Veteran's 
claimed stressor incidents  did occur.  An August 2009 VA 
memorandum by the Joint Services Records Research Center (JSRRC) 
coordinator at the AMC relates that the Veteran claimed he 
arrived in Cam Ranh Bay, Vietnam in October 1969.  He alleges 
that shortly after he arrived, sappers attacked his base.  He 
claims his unit lost two men as a result of the attack.  

The memorandum further states that the Veteran's personnel file 
verifies that the Veteran had service in Vietnam from October 12, 
1969 to October 7, 1970.  He was assigned to A Company, U.S. Army 
Depot (USAD) from October 13, 1969 until March 19, 1970.  From 
March 20, 1970 until August 31, 1970, he was assigned to Company 
C, USAD Cam Ranh Bay (CRB).  From September 1, 1970 until October 
7, 1970, he was assigned to A Troop, USAD CRB.

The memorandum also explained that the "Chronology of VC/NVA 
Attacks on the Ten Primary USAF Operating Bases in RVN" verifies 
that on November 14, 1969, the CRB Air Base was subjected to an 
enemy standoff attack (rocket and/or mortar fire).  One service 
member died and one was wounded as a result of the attack.  The 
"Headquarters U.S. Military Assistance Command Vietnam Monthly 
Summary: December 1969" verifies the Cam Ranh Air base received 
about five rounds of unknown type and caliber indirect fire on 
December 7, 1969.

The JSRRC coordinator thus concluded in the August 2009 
memorandum that the Veteran's alleged stressor has been 
corroborated.  The Veteran was stationed in Cam Ranh Bay on 
November 14, 1969 and December 7, 1969, when his base was 
subjected to an enemy attack.   

Additionally, the Veteran has been diagnosed with PTSD and there 
is competent medical evidence of a link between his PTSD and the 
claimed in-service stressors.  VA treatment records reveal that 
the Veteran was diagnosed with PTSD as early as 2002 and he has 
undergone treatment for PTSD since that time.  He has 
participated in both an outpatient PTSD program and an inpatient 
PTSD rehabilitation program with VA.  A 2006 VA hospital 
discharge summary diagnosed PTSD and noted stressors including 
firefights and mortar fire.

The Veteran was provided with a VA PTSD examination in September 
2009, during which the claims file was reviewed.  After recording 
the history provided by the Veteran and performing a mental 
status examination, the examiner stated that the Veteran meets 
sufficient criteria to meet a full diagnosis of PTSD.  The 
examiner further opined that this chronic and severe PTSD is due 
to (with certainty) his combat experiences in Vietnam between 
1969 and 1970.

Thus, after resolving all doubt in the Veteran's favor, the Board 
finds that the preponderance of the evidence supports a grant of 
service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.




REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's claim for a skin 
condition on the legs.

The service treatment records indicate that in June 1971, the 
Veteran reported a history of skin diseases and the examiner 
noted bilateral tinea pedis.  The Veteran was treated in July 
1971 for tinea pedis of both feet with cracking and peeling.  In 
October 1971, the Veteran again reported a history of skin 
diseases.  During the January 1972 separation examination, the 
examiner noted that the Veteran had "tinea pedis - currently 
being treated."  

VA treatment records show that in February 2002, the Veteran 
reported having skin problems on his legs.  That month he was 
assessed to have chronic dermatitis of the lower extremities and 
tinea pedis.  In April 2003, he sought treatment for skin rashes 
on the legs and buttocks.  The examiner noted Agent Orange 
exposure and observed that the Veteran had lichen simplex 
chronicus.  In January 2005, the Veteran presented to the 
podiatry clinic with dry patches on the lower legs and feet with 
fissuring beneath the toes.  The examiner noted a history of 
Agent Orange exposure.  The examiner objectively documented 
hyperpigmented keratotic plaques along the anterior ankle and 
plantar aspect of the feet with dry cracked fissuring, draining 
clear fluid.  There was also redness and scaling on the right 
foot and a vestibular lesion on the medial plantar aspect of the 
feet.  The assessment was of tinea pedis - vesicular.  He was 
seen again in February 2005, with similar findings.  During an 
April 2005 VA examination for diabetes mellitus, the Veteran 
reported having had skin lesions for the prior 30 years and said 
that he had been diagnosed with tinea pedis.  Upon physical 
examination, the examiner noted hyperkeratotic scaly lesions on 
both feet and depigmented scars on both shins.  Ongoing VA 
treatment records show that the Veteran has received continuous 
treatment for lichen simplex chronicus of the bilateral legs.  

During a February 2006 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that in 1994, he developed giant 
keloids on his legs and across the top of his feet.  He also 
asserted during the hearing that he believes his skin condition 
is caused by Agent Orange exposure.  The Board notes that the 
Veteran has service in the Republic of Vietnam. 

The Veteran's representative argues that the Veteran is entitled 
to a remand to obtain a medical examination to determine the 
etiology of his skin condition.  Further review of the claims 
folder indicates that the Veteran has not been accorded a 
pertinent VA examination during the current appeal.  In light of 
the evidence of in-service and post-service treatment for a skin 
condition, the Board believes that a remand of this claim is 
necessary.  Specifically, on remand, the Veteran should be given 
an opportunity to undergo a relevant VA examination to determine 
the nature of any current skin condition on the legs and its 
possible relationship to active service.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that 
VA's duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).

Since the Board has determined that an examination is necessary 
in the instant case, the Veteran is hereby informed that 38 
C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

Further, in July 2007, the Veteran submitted an Authorization for 
Use and/or Disclosure of Member/Patient Health Information for 
Kaiser Permanente.  On the form, he indicated that his medical 
record number was unknown.  In September 2008, the AMC received a 
response from Kaiser Permanente which said that the patient 
cannot be found because the Kaiser medical number is needed.  
However, the AMC did not inform the Veteran that VA was unable to 
obtain his medical records from Kaiser Permanente.  Thus, on 
remand, the Veteran should be informed of this fact and given an 
opportunity to provide the medical number.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that VA was unable to 
obtain treatment records from Kaiser 
Permanente and request that he provide a 
medical number and any additional necessary 
release.  If the Veteran provides the 
required medical number and any additional 
necessary release, VA should again request 
the Veteran's treatment records from Kaiser 
Permanente.

2.  Obtain relevant VA treatment records 
dating since January 2010 from the VA Medical 
Center in Washington, D.C.

3.  The RO/AMC should schedule the Veteran 
for a VA dermatology examination to determine 
the nature of any current skin condition on 
the legs and to provide an opinion as to its 
possible relationship to service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.

Following review of the claims file and 
examination 
of the Veteran, the examiner should provide a 
diagnosis for all skin conditions of the legs 
that are identified. Additionally, the 
examiner should opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current skin 
condition on the legs arose during service or 
is otherwise related to the Veteran's 
military service, including the skin 
condition noted therein and his exposure to 
Agent Orange.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


